
	

115 HR 5907 : National Innovation Modernization by Laboratory Empowerment Act
U.S. House of Representatives
2018-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 5907
		IN THE SENATE OF THE UNITED STATES
		June 28, 2018Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To provide directors of the National Laboratories signature authority for certain agreements, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the National Innovation Modernization by Laboratory Empowerment Act or the NIMBLE Act. 2.DefinitionsIn this Act:
 (1)DepartmentThe term Department means the Department of Energy. (2)National laboratoryThe term National Laboratory means a Department of Energy nonmilitary national laboratory, including—
 (A)Ames Laboratory; (B)Argonne National Laboratory;
 (C)Brookhaven National Laboratory; (D)Fermi National Accelerator Laboratory;
 (E)Idaho National Laboratory; (F)Lawrence Berkeley National Laboratory;
 (G)National Energy Technology Laboratory; (H)National Renewable Energy Laboratory;
 (I)Oak Ridge National Laboratory; (J)Pacific Northwest National Laboratory;
 (K)Princeton Plasma Physics Laboratory; (L)Savannah River National Laboratory;
 (M)Stanford Linear Accelerator Center; (N)Thomas Jefferson National Accelerator Facility; and
 (O)any laboratory operated by the National Nuclear Security Administration, but only with respect to the civilian energy activities thereof.
 (3)SecretaryThe term Secretary means the Secretary of Energy. 3.Public-private partnerships for commercialization (a)In generalSubject to subsections (b) and (c), the Secretary shall delegate to directors of the National Laboratories signature authority with respect to any agreement described in subsection (b) the total cost of which (including the National Laboratory contributions and project recipient cost share) is less than $1 million, if such an agreement falls within the scope of—
 (1)a strategic plan for the National Laboratory that has been approved by the Department; or (2)the most recent congressionally approved budget for Department activities to be carried out by the National Laboratory.
 (b)AgreementsSubsection (a) applies to— (1)a cooperative research and development agreement;
 (2)a non-Federal work-for-others agreement; and (3)any other agreement determined to be appropriate by the Secretary, in collaboration with the directors of the National Laboratories.
				(c)Administration
 (1)AccountabilityThe director of the affected National Laboratory and the affected contractor shall carry out an agreement under this section in accordance with applicable policies of the Department, including by ensuring that the agreement does not compromise any national security, economic, or environmental interest of the United States.
 (2)CertificationThe director of the affected National Laboratory and the affected contractor shall certify that each activity carried out under a project for which an agreement is entered into under this section does not present, or minimizes, any apparent conflict of interest, and avoids or neutralizes any actual conflict of interest, as a result of the agreement under this section.
 (3)Availability of recordsWithin 30 days of entering an agreement under this section, the director of a National Laboratory shall submit to the Secretary for monitoring and review all records of the National Laboratory relating to the agreement.
 (4)RatesThe director of a National Laboratory may charge higher rates for services performed under a partnership agreement entered into pursuant to this section, regardless of the full cost of recovery, if such funds are used exclusively to support further research and development activities at the respective National Laboratory.
 (d)ExceptionThis section does not apply to any agreement with a majority foreign-owned company. (e)Conforming amendmentSection 12 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3710a) is amended—
 (1)in subsection (a)— (A)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting the subparagraphs appropriately;
 (B)by striking Each Federal agency and inserting the following:  (1)In generalExcept as provided in paragraph (2), each Federal agency; and
 (C)by adding at the end the following:  (2)ExceptionNotwithstanding paragraph (1), in accordance with section 3(a) of the NIMBLE Act, approval by the Secretary of Energy shall not be required for any technology transfer agreement proposed to be entered into by a National Laboratory of the Department of Energy, the total cost of which (including the National Laboratory contributions and project recipient cost share) is less than $1 million.; and
 (2)in subsection (b), by striking subsection (a)(1) each place it appears and inserting subsection (a)(1)(A). 4.Savings clauseNothing in this Act or an amendment made by this Act abrogates or otherwise affects the primary responsibilities of any National Laboratory to the Department.
		
	Passed the House of Representatives June 27, 2018.Karen L. Haas,Clerk
